A receiver was appointed for the defendant in a civil action duly constituted in the Superior Court. Thereafter the wife of defendant filed a petition with the receiver to have allowed a claim of $363.05 for services rendered the defendant prior to the receivership and claiming a lien for said sum by virtue of C.S., 1197. The judge of the county court allowed the claim of the petitioner as a common creditor in the sum of $160.00. The judge of the Superior Court affirmed the judgment of the county court, and the claimant appealed.
Liens are created by statute except such as arise from the application of equitable principles. C.S., 1197, created a lien for certain employees of an insolvent corporation. The claimant was an employee of an individual and not of a corporation, and hence does not come within the provisions of the statute.
Affirmed.